Order entered October 10, 2022




                                     In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-19-01394-CR

                       LARRY JEAN HART, Appellant

                                        V.

                      THE STATE OF TEXAS, Appellee

               On Appeal from the 363rd Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. F-1900575-W

                                    ORDER
                           Before the Court En Banc

      Before the Court is appellant’s September 13, 2022 motion for en banc

reconsideration. The State is requested to file a response to appellant’s motion by

October 25, 2022.


                                             /s/   LANA MYERS
                                                   SENIOR JUSTICE